In re application of							:
Yoshihiko Hata et al.							:		
Serial No. 15/751,531							:	DECISION ON
Filed:	February 09, 2018 						:	PETITION
For:  INTERIOR/EXTERIOR COVERING MEMBER FOR AUTOMOBILE,	: 
AND MANUFACTURING METHOD THEREOF				:

This is a decision on the Petition filed on June 25, 2021.  This Petition will be treated as a Petition under 37 CFR 1.181 to vacate the Final Rejection mailed on April 27, 2021.  

The Applicants filed a reply to a Non-Final Office Action on January 13, 2021. In the reply, Applicants amended claims 1 and 7 and provided arguments for several of the claims, including claim 11. A Final Office Action was mailed on April 27, 2021 that maintained the art rejections. The present Petition was timely filed on June 25, 2021 requesting that the Final Rejection be vacated and a new Office Action be issued. 

DECISION
Petitioner argues that the Final Rejection included extensive arguments against the rejection of claim 11 and the Final Rejection does not appear to address the evidence or arguments presented in the response of January 13, 2021 with respect to claim 11 in any way. The Petition states that MPEP 707.07(f) sets forth that “[w]here the applicant traverses any rejection, the examiner should…take note of the applicant’s argument and answer the substance of it.” 

The January 13, 2021 response included the following two arguments with respect to claim 11: 
1. The Office Action has failed the requirement of in re Spada which it cites to provide a “sound basis for believing that the products of the applicant and the prior art are the same;” and
2. Applicants specification provides sufficient evidence to rebut even a proper prima facie case based on inherency.

These arguments are not persuasive for the following reasons. The Final Rejection clearly set forth that the combination of JP ‘706 and US ‘194 discloses an article having all of the structural limitations of claim 11 (see paragraph 4 of Final Rejection). Specifically, the Final Rejection states that JP ‘706 discloses an automobile mat laminate comprising an air-permeable fiber layer and a backing layer laminated to the fiber layer, wherein the laminate contains a plurality of through-air-holes. Further, the Final Rejection relied upon US ‘194 for the disclosure of a thermoplastic backing layer. Hence, with respect to the first argument set forth in the present Petition, it is deemed that the Examiner has properly shifted the burden on the Applicants to show that the claimed airflow resistance limitation is not inherent. Regarding the second argument in the present Petition, this argument lacks any specificity as to what evidence in the specification is being relied upon to rebut the Examiner’s position of inherency. Specifically, the present specification is 34 pages and Applicants’ response does not set forth where in 




the specification the Examiner’s attention should be directed to consider the alleged evidence of unexpected results.

Accordingly, it is believed that a clear issue has been developed between the Examiner and Applicants’ with respect to claim 11 and the finality of the last Office Action was appropriate and complied with the guidance set forth in MPEP 706.07(a).

For the above reasons, this petition is DENIED.  



/Timothy Meeks/
_____________________________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

bc

MILLEN, WHITE, ZELANO & BRANIGAN, P.C.2200 CLARENDON BLVD.SUITE 1400ARLINGTON VA 22201